Opinion filed February 10, 2022




                                        In The


        Eleventh Court of Appeals
                                     ____________

                                  No. 11-22-00014-CR
                                     ____________

                EDDIE DALE UNDERWOOD, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 259th District Court
                             Jones County, Texas
                          Trial Court Cause No. 6880


                     MEMORANDUM OPINION
      Eddie Dale Underwood, pro se, has filed what he calls a “premature” notice
of appeal that relates to a 1992 nunc pro tunc judgment adjudicating him guilty of
the offense of burglary of a building. Appellant asserts that the nunc pro tunc
judgment is “invalid” because he was not returned to the trial court to be present for
sentencing based upon the nunc pro tunc judgment and that, until he is sentenced in
open court, his appeal is premature. In conjunction with this appeal, Appellant has
also filed a motion to abate the appeal so that he can be present for resentencing.
      When the appeal was docketed in this court, we notified Appellant that the
notice of appeal appeared to be untimely and that it did not appear that this court had
jurisdiction in this matter. We requested that Appellant file a response showing
grounds to continue this appeal.
      Appellant filed a response but has not shown grounds upon which this appeal
may be continued. Appellant asserts that this court has jurisdiction based upon his
“premature” notice of appeal. See TEX. R. APP. P. 27.1. We disagree. Appellant’s
notice of appeal was not premature; it was more than twenty-nine years late. See
TEX. R. APP. P. 26.2. Both the judgment and the nunc pro tunc judgment indicate
that Appellant’s sentence was pronounced in his presence in open court on
October 1, 1992.     Moreover, the nunc pro tunc judgment did not “modify”
Appellant’s sentence. Accordingly, we hold that this court has no jurisdiction to
entertain this untimely appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996);
Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim. App. 1993).
      We deny Appellant’s motion to abate this appeal, and we dismiss this appeal
for want of jurisdiction.


                                                     PER CURIAM


February 10, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2